DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borschke et al (US. Pat. App. Pub. 2009/0151739) in view of Bereman (US. Pat. App. Pub 2005/0000532), Braunshteyn et al .
Regarding independent claim 1, and dependent clam 3, Borschke et al discloses a cigarette which includes a rod having an outer material that circumscribes an inner core of material, each of the outer and inner portions comprising tobacco material that is designed to either be smoked/“burned” or heated/“smoldered” (see abstract)(corresponding to the claimed “a tobacco composition”). 
Borschke et al discloses that its preferred smokable materials incorporate tobacco of some form, preferably greater than about 70 percent tobacco, on a dry weight basis, based on the combined weights of the smokable material. Further, it is even envisioned that said tobacco can consist entirely of reconstituted tobacco material, such as that manufactured using the paper-making process (see para. [0050]-[0053])(corresponding to the claimed “a tobacco composition in an amount of from 60 to about 90% by weight of the tobacco composition…wherein the tobacco component comprises paper reconstitute tobacco in an amount of from 70 to 100% by weight of the tobacco component”). 
Borschke et al also discloses that its smokable material is preferably composed of virtually all tobacco, and no tobacco substitutes, or non-
 Further, Borschke et al teaches that its smokable material may contain aerosol-forming materials incorporated therein, and the amount of the aerosol-former can vary. However, for a smokable rod, the aerosol-forming material amount can range anywhere from more than about 2% to up to about 65% of the combined weight of the aerosol forming material and the tobacco material in that rod (see abstract and paras. [0067]) (corresponding to the claimed an aerosol generating agent in an amount of from 10 to 20% by weight of the tobacco compositions”; and the “wherein the aerosol generating agent is one or more of the group consisting of…glycerol” recitation of claim 3). 
While Borschke et al discloses the amount of nicotine its cigarette yields during use (see para. [0128]), it is silent regarding the amount of nicotine content in its smokeable tobacco material. However, the use of “low nicotine” tobacco for smokeable material is preferred in the art as articulated in Bereman. Specifically, tobacco having a negligible nicotine content, such as a dry weight of nicotine content below about 1.5% is further known (see para. [0114] and [0119]). Knowing this, one of ordinary 
Also, while the modified Borschke et al/Bereman cigarette does not show that its paper reconstituted tobacco comprises “concentrated tobacco solubles”, the Hampl, Jr et al reference serves as a teaching that soluble portions can be extracted from tobacco material used in the tobacco reconstituting process, concentrated and then re-applied to the final web in reconstituted-tobacco-containing products (see para. [0059]). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to add concentrated tobacco solubles to the tobacco composition of the Borschke et al/Bereman cigarette in order to further enhance the organoleptic experience for the smoker during use (corresponding to the claimed “wherein the paper reconstituted tobacco comprises concentrated tobacco solubles”).   

Regarding claim 2, Borschke et al discloses that any or all of the smokable material of the smokable rod can further include other added 
	Regarding claim 4, Borschke et al discloses that its preferred aerosol forming material is glycerin, but states that a “polyol”, in general, is fine (see para. [0065]). Since, propylene glycol is a common polyol, which is even mentioned in another section of the disclosure as a desirable humectant, along with glycerin, it would have been obvious to one having ordinary skill in the art to have chosen both glycerin and propylene glycol as an aerosol former in the modified smokeable material of Borschke et al  (corresponding to the clamed “wherein the aerosol generating agent comprises glycerol and propylene glycol”).  
	Regarding claim 5, the Borschke et al reference states that while tobacco materials that make up its smoking rod can consist entirely of paper reconstituted tobacco, it may also include a “blended” form which includes Burley tobacco lamina in an amount from 15-20% (see para. [0053])(corresponding to the claimed “wherein the tobacco component 
	Regarding claims 6-7, the Borschke et al reference does not specifically state the amount of “leaf tobacco”, or “extruded tobacco”, or “bandcast tobacco” present in its tobacco rod; however, it does state that a number of reconstitution processes for producing the homogenized sheets of its invention may be used, which include “casting” and “extrusion” processes (see paras. [0052],[0068],[0072]). Further, it would follow that one of ordinary skill in the art would have optimized the amounts of each of these types of tobacco in the final sheet after undergoing routine experimentation are would have arrived upon the claimed amounts after determining that said amounts were ideal in creating the optimal organoleptic experience for the user (corresponding to the “wherein the tobacco compartment contains extruded tobacco in an amount of from 10 to 30% by weight of the tobacco composition” recitation of claim 6; the “wherein the tobacco component contains bandcast tobacco in the amount of from 10 to 30% by weight of the tobacco composition” recitation of claim 7).
Regarding claims 9-11, according to Braunshteyn, the heater is in the form of an electrical resistive heater (see Fig. 5 and para. [0026]-
	Regarding claim 12, the modified Borschke et al reference shows a cigarette having a smokable rod (20) and a cylindrical mouth end piece (30)(filter element)(corresponding to the claimed “wherein the tobacco composition is provided in a smoking article comprising smokable material comprising the tobacco composition, and a mouthpiece is attached to one end of the smokable material”).  
	Regarding claim 13, Borschke et al discloses that its filter element is circumscribed by a plug wrap material (140) - which is essentially a “tube” (see para. [0026])(corresponding to the claimed “wherein the mouthpiece comprises a hollow tube”). 
	Regarding claim 18, Borschke et al discloses that its smokeable material composition may include humectants (i.e., casing) and flavoring agents (see para. [0066],[0078])(corresponding to the claimed “wherein the paper reconstituted tobacco comprises casing and/or flavors”). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Borschke et al (US. Pat. App. Pub. 2009/0151739) in view of Bereman (US. Pat. App. Pub. 2005/0000532), Braunshteyn et al (US. Pat. App. Pub. 2007/0074734) and Hampl, Jr et al (US. Pat. App. Pub. 205/0005947), further in view of Yang et al (US. Pat. App. Pub. 2003/0159703).
Regarding claims 14-16, the modified Borschke et al cigarette does not show an “aerosol-cooling” element between the smokable rod (20) and the mouth end piece (30); however, the Yang et al reference shows a filter arrangement for a providing both flavorant and harmful-mainstream-smoke-constituent removal during use of the cigarette. The Fig. 4 embodiment shows a preferred layout for said filter which includes a first free-flow sleeve in the form of a wound roll of paper (10)(i.e., aerosol-cooling agent”), and a second free-flow sleeve (15)(i.e., “a spacer”) upstream thereof. Hence, it would have been obvious to one having ordinary skill in the art to have switched out the filter of the modified Borschke et al cigarette for the filter of Yang et al in order to receive the benefits of such a filter arrangement, i.e. improved taste and decreased deleterious components of the mainstream smoke (corresponding to the “further comprising an aerosol-cooling element between the smokeable material and the . 
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
-Applicant notes that Bereman is cited in the Office Action as teaching the claimed low-nicotine content, and that the primary reference to Borschke does not teach use of concentrated tobacco solubles, as claimed, nor the claimed low-nicotine content. In order to cure the fact that neither of these reference describe the use of tobacco solubles, as claimed, the Office relies on the Hampl reference, Applicant observes, which it notes refers to tobacco-containing products generally and not the other claimed features. Applicant goes on to state that “[i]n this instance, when each reference is given ‘full appreciation’, it would have been understood that they relate to very different things….None of the above documents relate at all to a heating means configured to volatilize components of the tobacco composition” (see “Remarks”, page 8, 1st para). However, in response to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As clearly stated in the above prior art rejection, Bereman is merely introduced in order to show that “low nicotine” tobacco - namely tobacco having a nicotine content of less than 1.5% - for use in smoking articles is already known, and is actually preferred, in the tobacco art. It matters not that Bereman teaches fully combusted tobacco products, while Borschke teaches “partially” combusted tobacco products, but what matters is that one of ordinary skill in the art would recognize the benefits of a tobacco product having less nicotine in its smokeable material in order that nicotine dependence might be lessened.
	Applicant proceeds to note that in order to teach the “heating means”, the Office has referred to Braunshteyn, to modify the Borschke/Bereman device, but it argues that the structure of Braunshteyn is nothing like the structure of Borschke - as this article is to be lit so that some of the smokable material undergoes thermal decomposition and yield smoke, whilst another portion of the smokable material is treated with burn st 2 paras).  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Braunshteyn reference clearly states that its lighter, which includes a heater, is designed to accommodate “a smokable article” (see abstract). The Borschke reference is also drawn to a smokable article - denoted as a “smoking article” (see abstract). Clearly, the purpose of Borschke is to provide a smoker with the benefits of conventional cigarette smoking without all the health risks that are associated therewith and that come with completely combusting a smokable material that generates harmful smoke which is inhaled (see para. [0011]). This purpose is consistent with the goal of Braunshteyn - utilizing a cigarette in a manner that limits the generation of smoke and 
	While Applicant argues that “taking the cited referenced collectively would not have suggested that these could be combined, due to their differences both structurally and operationally” (see “Remarks”, page 9, 1st para.), the Examiner disagrees, for the reason stated above, and further submits that since Braunshteyn discloses that its device can accommodate more than conventional cigarettes, but also flavor cartridges (see para. [0001]), cigars, cigarillos or the like (see para. [0011]), it clearly suggests, if not teaches, that its invention is intended to be utilized with any well-known smokable-type product in the tobacco industry. 
	Applicant concludes its arguments by stating that the instantly claimed tobacco composition need not be combusted to generate an aerosol, but that said aerosol produced by the instant device is influenced by the volatile components released from the heated tobacco composition. This is in contrast, Applicant insists, to the tobacco compositions disclosed by Borschke which are selected to provide an aerosol and smoke from the partial combustion that is achieved when the cigarette is lit, or by Bereman st para). In other words, Applicant appears to suggest that the manner in which the tobacco composition is utilized in the claimed device is different from that of the references, taken individually, and, as such, is the reason the claimed tobacco composition (along with the heating element) is patentable. However, the Examiner submits that whether the instantly claimed composition need be (i.e., is designed/intended to be) combusted or not, during use, has no bearing on the patentability of the instant claims.  Rather, the structural/physical properties of the claims are what is given patentable weight. And, as clearly set forth in the above-rejection, and presented in the afore-mentioned “Response”, it is deemed that the properties of the modified Borschke/ Bereman/ Hampl/ Braunshteyn invention fully meet the limitations of the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIONNE W. MAYES/         Examiner, Art Unit 1747